DETAILED ACTION
Claims 9-11, 14, 16-25 and 28-30 are pending for consideration following applicant’s amendment filed 12/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/06/2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Wolffe on 12/17/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 9, lines 6-7: “wherein each section of the body portion is configured with walls that bulge radially outwardly” is changed to --wherein each wall of the two pairs of opposing side walls bulges radially outwardly forming the perimeter of the body portion--
Allowable Subject Matter
Claims 9-11, 14, 16-25 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  applicant’s arguments filed 12/06/2021 regarding the combination of Earle in view of Richter have been fully considered and are persuasive.  There is not sufficient teaching or motivation in the art to change the shape of Earle to have the pairs of opposing sidewalls as taught by Richter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753